DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4, 13, 14 and 17, the phrase “substantially consists of” renders the claims indefinite. It is not clear what is excluded, if anything, by said phrase. 
	Claim 1 states that one or more glass fiber cloths are present but also asserts that a total weight of glass fiber “cloths” is more than 85 gsm. It is not clear if the limitation applies to the one glass fiber cloth embodiment.
	Claim 1 states that one or more glass fiber cloths are present but claim 2 asserts that the total weight of glass fiber “cloths” is between 100 and 150 gsm. It is not clear if the weight limitation applies to the one glass fiber cloth embodiment.
	Claim 4, requires strewn and pressed granulate. It is not clear if granulate is required by the claim because it is not clear if the pressing is sufficient to cause the granulate to form a continuous matrix.

Claim 1 states that one or more glass fiber cloths are present but claim 6 asserts that said glass fiber “cloths” relate to so-called non-woven glass fiber layers. It is not clear if the limitation applies to the one glass fiber cloth embodiment. Also, it is unclear how the glass fiber cloths “relate to” so-called non-woven glass fiber layers. Further still, it is not clear what is meant by “so-called” non-woven glass fiber layer. 
	Claim 1 states that one or more glass fiber cloths are present but claim 7 asserts that said glass fiber “cloths” are covered with an adherence material and/or stabilizing material. It is not clear if the limitation applies to the one glass fiber cloth embodiment.
Claim 1 states that one or more glass fiber cloths are present but claim 8 asserts that said glass fiber “cloths” are covered with a thermosetting material. It is not clear if the limitation applies to the one glass fiber cloth embodiment.
Claim 10, it is unclear how the thermoplastic material “relates to” polyvinyl chloride. Plus, it is not clear if the claimed percentage is in terms of weight or volume or other. Further still, it is not clear what reference amount is being used to calculate the claimed 12%. 
Claim 13 states that one or more glass fiber cloths are present but claim 13 also asserts that at least one of said glass fiber cloths is or are covered with a thermosetting material. It is not clear if the limitation applies to the one glass fiber cloth embodiment.
Claim 15, it is unclear how the glass fiber cloths “relate to” a woven and a non-woven glass fiber layer. 
Claim 16, it is unclear which material(s) encompass an “adherence material” or a “stabilizing material.” 

Claim 21, it is unclear how the thermoplastic material “relates to” polyvinyl chloride. Plus, it is not clear if the claimed percentage is in terms of weight or volume or other. Further still, it is not clear what reference amount is being used to calculate the claimed 20%.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by WO 2013/179261 to Segaert or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2013/179261 to Segaert in view of USPAP 2012/0128946 to Kwon and/or USPN 3,619,229 to Hartlein.
Claims 1-17, 21 and 22, Segaert discloses a floor panel, comprising at least a substrate and a decor provided thereon, wherein said substrate substantially consists of thermoplastic material and/or filler materials, wherein the substrate encloses one or more glass fiber cloths (see entire document including page 3). 
Claims 1 and 2, Segaert does not appear to mention the total weight of the glass fiber cloth but Kwon discloses that it is known in the art to construct a glass fiber cloth with a weight of 20 to 120 gsm to provide suitable reinforcement and strength (see entire document including [0021]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the glass fiber cloth with a weight between 20 to 120 gsm, to provide suitable reinforcement and strength.
Claim 3, the substrate may enclose only one glass fiber cloth (page 3). 
Claim 4, the substrate substantially consists of a strewn and pressed granulate of said thermoplastic material and/or filler materials (page 3). 
Claim 5, said glass fiber cloths may be situated outside a central line of said substrate (Figure 4). 
Claim 6, said glass fiber cloths relate to so-called non-woven glass fiber layers (page 3). 
Claims 7 and 16, said glass fiber cloths are covered with an adherence material and/or a stabilizing material (page 4). 
Claims 8 and 13, Segaert does not appear to mention the glass fiber cloths being covered with a thermosetting material but Segaert does disclose that the glass fiber cloths may be covered with coupling agent (page 3). Hartlein discloses that it is known in the art to use a thermosetting coupling agent to improve the bonding between glass fibers and a thermoplastic material (see entire document including column 1, lines 5-25). Therefore, it would have been obvious to one having ordinary skill in the art to 
Claim 9, said thermoplastic material may be PVC which inherently has a glass transition temperature of less than 100°C (page 4).
Claims 10, 17 and 21, said thermoplastic material relates to polyvinyl chloride with an amount of plasticizer which is higher than 20% (page 4). 
Claims 12 and 22, the filler materials may form 50 to 80 percent by weight of the substrate material (page 9).
Claims 14 and 15, the top half of the glass fiber cloth of Segaert (page 3) may be considered a first glass fiber cloth and the bottom half of the glass fiber cloth may be considered a directly interlinked second glass fiber cloth.
Claim 15, the two glass fiber cloths relate to a non-woven glass fiber layer because they are non-woven glass fiber layers. The two glass fiber cloths also relate to a woven glass fiber layer because they are non-woven (not woven) glass fiber layers.
Claim 17, Segaert discloses that at least one of said glass fiber cloths is enclosed in a substrate portion which comprises a locally higher amount of plasticizer (pages 5 and 12). 

Claims 1-17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2012/0128946 to Kwon or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2012/0128946 to Kwon in view of GB 1 248 060 to Bailey and/or USPN 3,619,229 to Hartlein.
Claims 1-17, 21 and 22, Kwon discloses a floor panel, comprising at least a substrate and a decor provided thereon, wherein said substrate substantially consists of thermoplastic material and/or filler materials, wherein the substrate encloses one or more glass fiber cloths, and wherein a total weight of glass fiber cloths is more than 85 grams per square meter (see entire document including [0012]-[0015], [0018], [0021], [0056]). In the event that it is shown that the applied prior art does not disclose the 
Claim 2, the total weight of glass fiber cloths is between 100 and 150 grams per square meter [0021]. 
Claim 3, the substrate may enclose only one glass fiber cloth [0013]. 
Claim 4, Kwon does not appear to mention the substrate substantially consisting of a strewn and pressed granulate of said thermoplastic material but Bailey discloses that it is known in the art to construct a thermoplastic material layer with granulates to reduce processing (see entire document including page 1). Therefore, it would have been obvious to one having ordinary skill in the art to construct the thermoplastic material layer of Kwon with granulates to reduce processing.
Claim 5, said glass fiber cloths are situated outside a central line of said substrate (Figures 1-4). 
Claim 6, said glass fiber cloths relate to so-called non-woven glass fiber layers [0018]. 
Claims 7 and 16, Kwon does not appear to mention the glass fiber cloths being covered with an adherence material and/or a stabilizing material but Bailey discloses that it is known in the art to cover a glass fiber cloth with a coupling agent to improve adhesion between the fibers and the thermoplastic material (page 1). Therefore, it would have been obvious to one having ordinary skill in the art to cover the glass fiber cloth with a coupling agent to improve adhesion between the fibers and the thermoplastic material.
Claims 8 and 13, Bailey discloses that the glass fiber cloths may be covered with coupling agent (page 1) and Hartlein discloses that it is known in the art to use a thermosetting coupling agent to improve the bonding between glass fibers and a thermoplastic material (see entire document including column 1, lines 5-25). Therefore, it would have been obvious to one having ordinary skill in the art to cover the glass fiber cloths with a thermosetting material motivated by a desire to improve the bonding between glass fibers and a thermoplastic material.
Claim 9, said thermoplastic material may be PVC which inherently has a glass transition temperature of less than 100°C [0018].

Claims 12 and 22, the filler materials may form at least 40 to more than 50 percent by weight of the substrate material [0051].
Claims 14 and 15, the top half of the glass fiber cloth of Kwon [0015] may be considered a first glass fiber cloth and the bottom half of the glass fiber cloth may be considered a directly interlinked second glass fiber cloth.
Claim 15, the two glass fiber cloths relate to a non-woven glass fiber layer because they may be non-woven glass fiber layers [0015]. The two glass fiber cloths also relate to a woven glass fiber layer because they may be woven glass fiber layers [0015].
Claim 17, at least one of said glass fiber cloths is enclosed in a substrate portion which comprises a locally higher amount of plasticizer ([0061]-[0075]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789